Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 7 are allowable, because prior art does not teach:
(Claim 1) a plurality of structure bodies being arranged along the second and third directions, a ratio (µm/V) to a product breakdown voltage (V) of a thickness (µm) of the insulating part in a direction perpendicular to the first direction being not more than 0.0055.
(Claim 2) a ratio (µm/V) to a product breakdown voltage (V) of a thickness (µm) of the insulating part of the first structure body in a first line direction between a first center and a circle center of an imaginary circle being not less than 0.003 and not more than 0.0055, the imaginary circle passing through centers in the second and third directions of the first, second, and third structure bodies, the first center being of the first structure body in the second and third directions, the first line direction connecting the circle center and the first center.
(Claim 4) wherein:
a distance between a first center and a circle center of an imaginary circle is Rsi, the imaginary circle passes through centers in the second and third directions of the first, second, and third structure bodies, the first center is of the first structure body in the second and third directions,
a distance from the first center to an interface between the first structure body and the first semiconductor region is Rox,
a distance from the first center to an interface between the insulating part and the conductive part of the first structure body is Rp,
an electric field intensity in the insulating part of the first structure body is Eox, an electric field intensity in the first semiconductor region is Esi,
a critical electric field intensity is EDB, and a product breakdown voltage is V1.
wherein:

    PNG
    media_image1.png
    173
    364
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
Closest prior art (US 2021/0273091, paragraph 41) teach directional thickness dependency on break down voltage, but fail to teach the claimed range. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 16, 2022